DISMISS and Opinion Filed October 21, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00587-CV

 ALAA MOHAMED WEISS AKA ALAN WEISS AND STEPS AMERICA,
                      INC., Appellants
                             V.
      GVH, INC. AND THE FERBY CORPORATION, Appellees

                On Appeal from the County Court at Law No. 3
                            Collin County, Texas
                    Trial Court Cause No. 003-01722-2021

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                             Opinion by Justice Smith
      The filing fee, docketing statement, and clerk’s record in this case have not

been filed. By postcard dated July 15, 2021, we notified appellants the $205 filing

fee was due. We directed appellants to remit the filing fee within ten days and

expressly cautioned appellants that failure to do so would result in dismissal of the

appeal. Also by postcard dated July 15, 2021, we informed appellants the docketing

statement in this case was due. We cautioned appellants that failure to file the

docketing statement within ten days might result in the dismissal of this appeal

without further notice. By letter dated September 16, 2021, we informed appellants
the clerk’s record had not been filed because appellants had not paid for the clerk’s

record. We directed appellants to provide, within ten days, verification that they (1)

had either paid for or made arrangements to pay for the record, or (2) are entitled to

proceed without payment of costs. We cautioned appellants that failure to do so

would result in the dismissal of this appeal without further notice.        To date,

appellants have not paid the filing fee, filed the docketing statement, provided the

required documentation, or otherwise corresponded with the Court regarding the

status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE

210587F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ALAA MOHAMED WEISS AKA                       On Appeal from the County Court at
ALAN WEISS AND STEPS                         Law No. 3, Collin County, Texas
AMERICA, INC., Appellants                    Trial Court Cause No. 003-01722-
                                             2021.
No. 05-21-00587-CV          V.               Opinion delivered by Justice Smith.
                                             Justices Schenck and Garcia
GVH, INC. AND THE FERBY                      participating.
CORPORATION, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered October 21, 2021




                                       –3–